Citation Nr: 1705155	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  09-19 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable evaluation for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran served on active duty from June 1997 and July 1999, from February 2007 to September 2007, and from September 2012 to July 2013. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In February 2009, the RO denied a claim for service connection for bilateral hearing loss.  The Veteran appealed, and in April 2010, the RO granted service connection for left ear hearing loss, evaluated as noncompensable, and reaffirmed its denial of service connection for right ear hearing loss.  

In July 2012, the Board remanded the claims for additional development.

In September 2016, the Veteran was afforded a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record and has been reviewed by the undersigned.

The issue of entitlement to an initial compensable evaluation for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During his hearing, held in September 2016, prior to the promulgation of a decision in the appeal, the appellant's representative testified that the Veteran desired to withdraw the issue of entitlement to service connection for right ear hearing loss.





CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014 & Supp. 2015); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

A review of the claims folder shows that the Veteran has initiated an appeal on the issue of entitlement to service connection for right ear hearing loss.  The Veteran has since indicated that he desires to withdraw his appeal as to this issue.  Specifically, during his hearing, held in September 2016, the undersigned stated that prior to going on the record it had been discussed whether the issue of service connection for the right ear was on appeal, that the Veteran had clarified that it was not, and that to the extent that this issue was shown to be on appeal, the Veteran wished to withdraw that portion of the appeal.  The Veteran concurred with this statement on the record.  Tomlin v. Brown, 5 Vet. App. 355 (1993) (when oral remarks (i.e., hearing testimony) are transcribed, a statement becomes written).

As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on the issue listed above.  It is dismissed.  The issue of entitlement to an initial compensable evaluation for service-connected left ear hearing loss, however, remains on appeal.



ORDER

The issue of entitlement to service connection for right ear hearing loss is dismissed.


REMAND

The Veteran asserts that he is entitled to an initial compensable evaluation his service-connected left ear hearing loss.  

During his hearing, held in September 2016, the Veteran's representative noted that the Veteran had not had an examination since August 2014.  The Veteran's representative further stated, "[S]o we're, we're going to ask for a new examination hearing test from the VA."  

As the representative appears to argue that the claimed disability has worsened since his most recent examination, the Board finds that another examination is warranted.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43, 186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to reassess the severity of his left ear hearing loss disability.  The examiner should describe the functional effects of the Veteran's left ear hearing loss disability, including on his occupational functioning and daily activities.  

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


